Case 1:20-cv-01660-JMS-DLP Document 21 Filed 07/10/20 Page 1 of 33 PageID #: 164




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF INDIANA
                               INDIANAPOLIS DIVISION

 INDY 10 BLACK LIVES MATTER,                  )
 BRE ROBINSON, ASIAH BASSETT,                 )
 SHANIECE LEWIS,                              )
                                              )
                       Plaintiffs,            )
                                              )
                v.                            )         No. 1:20-cv-01660-JMS-DLP
                                              )
 THE CITY OF INDIANAPOLIS,                    )
                                              )
                       Defendant.             )

   MEMORANDUM IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION

 Introduction

        Persons in Indianapolis reacted to the murder of George Floyd in Minneapolis by quickly

 organizing demonstrations against systemic racism and its influence on police practices. The

 demonstrations were in downtown Indianapolis and drew numerous persons who wished to be

 heard on this fundamentally important issue concerning racial justice. During a number of the

 protests, peaceful protesters were met by Indianapolis Metropolitan Police Department (“IMPD”)

 officers who indiscriminately employed tear gas, pepper balls, flash grenades, and shows of force

 to discourage and prevent the protests and those participating in them. The weapons and force were

 deployed not only against persons in the streets—some of which had been closed off by the

 police—but also against persons on sidewalks, in a park, and at the Soldiers and Sailors Monument.

 Indeed, IMPD officers actively pursued protesters who were not on the streets to tear gas them and

 shoot pepper balls at them. Demonstrations continue, and the City and IMPD have not indicated

 that this police behavior will not recur. The actions of the City and IMPD violated both the First


                                                  [1]
Case 1:20-cv-01660-JMS-DLP Document 21 Filed 07/10/20 Page 2 of 33 PageID #: 165




 and Fourth Amendments to the United States Constitution.

          The plaintiffs, an organization active in the protests and individuals who have protested in

 the past and want to do so in the future without fear of again being subject to dangerous and painful

 attacks by the police, seek a preliminary injunction to prevent the City and IMPD from taking any

 actions that interfere with their lawful protest and from utilizing objectively unreasonable force

 against them and other protesters. A preliminary injunction should issue without bond.

 Facts1

          On May 25, 2020, George Floyd was murdered by a police officer who, while detaining

 Mr. Floyd, suffocated him by kneeling on his neck for eight minutes and forty-six seconds. See,

 e.g., https://www.cnn.com/2020/06/24/us/minneapolis-police-chief-comment-george-floyd-trnd

 /index.html (last visited July 4, 2020). In the wake of that killing, protests against police brutality—

 and in particular violence against the Black community—sprung up around the country. See, e.g.,

 https://www.nytimes.com/interactive/2020/06/13/us/george-floyd-protests-cities-photos.html

 (last visited July 4, 2020). Indianapolis was no exception, and beginning on May 29, 2020,

 protesters convened in the sidewalks, parks, and streets of the downtown area to engage in peaceful

 demonstrations against police violence. In a series of use-of-force incidents, as described below,

 those demonstrations were met with the very violence at which their speech was aimed.

 A.       The plaintiffs

          Indy 10 Black Lives Matter (“Indy 10 BLM”) is a membership organization that was

 founded in 2014 and is dedicated to serving, supporting, and loving Black people. Dkt. 19-1 at 1.

 The organization exists, among other reasons, to lift unheard voices of people of color and to build

 and grow local community. Id. From its very creation, Indy 10 BLM has been particularly


 1
           Plaintiffs reserve the right to present further evidence in response to the defendant’s submissions, and reserve
 the right to supplement this factual statement with information adduced during the discovery process.

                                                            [2]
Case 1:20-cv-01660-JMS-DLP Document 21 Filed 07/10/20 Page 3 of 33 PageID #: 166




 concerned about systemic racism in policing and the criminal justice system and the violence that

 is frequently directed by police against persons of color. Id. at 2. To advance its organizational

 goals, Indy 10 BLM has organized community events and demonstrations, participated in task

 forces, held press conferences, and met with and discussed issues with political leaders. Id.

 Although Indy 10 BLM is not formally incorporated, it operates Facebook, Twitter, and Instagram

 accounts and has funds that are maintained as Indy BLM funds. Id. Through its various media

 platforms, it also serves as a clearinghouse to let interested persons in the community know of

 upcoming events and matters of interest. Id.

        Plaintiffs Asiah Bassett, Shaniece Lewis, and Bre Robinson are residents of Marion County

 who have engaged in the protests described herein, and who wish to continue their protest activities

 in the future. See Dkt. 19-2; Dkt. 19-3; Dkt. 19-4.

 B.     The events of May 29, 2020

        In the late afternoon and early evening of May 29, 2020, protesters assembled at Monument

 Circle (“the Circle”) in downtown Indianapolis to engage in peaceful demonstrations. Dkt. 19-1

 at 2-3; Dkt. 19-17 at 1. Among those protesting were members of Indy 10 BLM. Dkt. 19-1 at 3.

 Indy BLM had helped to publicize the protest and also, although it was not expecting the violent

 reaction that protesters received, brought medical supplies and other materials on which it had

 expended its limited organizational resources. Dkt. 19-1 at 2-3. The protesters positioned

 themselves on the sidewalk along the interior of the Circle, adjacent to the Soldiers and Sailors

 Monument, where they were able to remain until the group grew more numerous. Dkt. 19-1 at 3.

 As the group’s number increased, eventually the Indianapolis Metropolitan Police Department

 (“IMPD”) closed the Circle to vehicular traffic, while protesters on foot were permitted to continue

 their activities. Dkt. 19-1 at 3; Dkt. 19-17 at 1. The group peacefully conducted their protest



                                                 [3]
Case 1:20-cv-01660-JMS-DLP Document 21 Filed 07/10/20 Page 4 of 33 PageID #: 167




 activities around the Circle. Dkt. 19-1 at 3; Dkt. 19-17 at 1.

         At some point in the early evening, as a group of protesters stood along the interior of the

 Circle, out of the street, the police arranged themselves opposite the group. Dkt. 19-17 at 1.

 Without giving any order, warning, or other communication, a police officer raised a container of

 pepper spray and sprayed into the assembled group, hitting several protesters in the face, from

 approximately one foot away. Dkt. 19-17 at 2, manually filed “Video”. The pepper spray caused

 extreme physical discomfort, and those affected were treated by volunteer medics on the scene.

 Dkt. 19-17 at 2.

         Eventually, some individuals in that group of protesters, including members of Indy 10

 BLM, departed from the Circle and marched around downtown, at one point returning to the Circle,

 and then departing again. Dkt. 19-1 at 3; Dkt. 19-2 at 1; Dkt. 19-17 at 2. The group eventually

 made its way to Market Street, which appeared to have been closed to vehicular traffic by the

 IMPD, using both the street and the sidewalks. Dkt. 19-1 at 3; Dkt. 19-2 at 2. As they traveled

 the block of Market Street between Capitol Avenue and Illinois Street, the protesters encountered

 IMPD officers in front of them, assembled along Market Street blocking the intersection, dressed

 in riot gear. Dkt. 19-1 at 3; Dkt. 19-2 at 2. Additional officers then aligned themselves behind the

 group of protesters, such that the group was hemmed in by law enforcement. Dkt. 19-2 at 2. At

 that point, an IMPD officer, using a bullhorn, announced that the protest was no longer “lawful,”

 but did not order the assembled crowd to disperse.2 Dkt. 19-2 at 2.

         Within 60 seconds of that announcement, without any warning or other communication

 indicating that force would be used, police began to indiscriminately launch tear gas canisters into

 the assembled crowd, hitting both those positioned in the street and those standing on sidewalks.


 2
         Many protesters did not hear any such announcement. See Dkt. 19-1 at 4; Dkt. 19-17 at 2. No curfew had
 been declared for May 30th. Dkt. 19-2 at 2.

                                                      [4]
Case 1:20-cv-01660-JMS-DLP Document 21 Filed 07/10/20 Page 5 of 33 PageID #: 168




 Dkt. 19-1 at 4; Dkt. 19-2 at 2; Dkt. 19-17 at 2.3 Police also shot pepper balls into the group of

 protesters. Dkt. 19-1 at 4; Dkt. 19-2 at 2. The protesters, including Indy 10 BLM members and

 Ms. Robinson, immediately felt the effects of the tear gas, including burning in their eyes, nose,

 and throat, and respiratory distress. Dkt. 19-1 at 4; Dkt. 19-2 at 3; Dkt. 19-8 at 1-2.

          There was no apparent means for the group to disperse, either prior to the use of the

 chemical weapons or to escape their effects, because police had created blockades on both sides

 of the protesters. Dkt. 19-2 at 2. There was pandemonium as the protesters attempted to flee,


 3
          “Tear gas” is a riot control agent consisting of “chemical compounds that temporarily make people unable to
 function by causing irritation to the eyes, mouth, throat, lungs, and skin.” Centers for Disease Control and Prevention,
 Emergency Preparedness and Response, Facts About Riot Control Agents – Interim Document, “What riot control
 agents are,” https://emergency.cdc.gov/agent/riotcontrol/factsheet.asp (last visited July 5, 2020).

          People exposed to riot control agents may experience some or all of the following symptoms
          immediately after exposure:

             Eyes: excessive tearing, burning, blurred vision, redness
             Nose: runny nose, burning, swelling
             Mouth: burning, irritation, difficulty swallowing, drooling
             Lungs: chest tightness, coughing, choking sensation, noisy breathing (wheezing), shortness of breath
             Skin: burns, rash
             Other: nausea and vomiting

         Long-lasting exposure or exposure to a large dose of riot control agent, especially in a closed       setting,
 may cause severe effects such as the following:

             Blindness
             Glaucoma (a serious eye condition that can lead to blindness)
             Immediate death due to severe chemical burns to the throat and lungs
             Respiratory failure possibly resulting in death

 Id. at “Immediate signs and symptoms of exposure to a riot control agent.” “The effects of exposure to a riot control
 agent are usually short-lived (15–30 minutes) after the person has been removed from the source and decontaminated
 (cleaned off).” Id. at “How riot control agents work.”

     Pepper spray is also a riot control agent that works similarly to tear gas. Id. at “How you could be exposed to riot
 control agents.” Unlike tear gas, which can consist of various chemicals, id. at What riot control agents are, pepper
 spray consists of oleoresin capsicum. See, e.g., Wilson v. Johnson, No. 4:18-cv-310-RH-MJF, 2020 WL 3052530, *16
 n.10 (N.D. Fla. March 31, 2020).

     “Pepper balls are rifle-fired projectiles that break into pieces upon impact and release oleoresin capsicum power
 (commonly known as mace), thereby causing both pain at the point of impact and irritation of the targeted individual’s
 eyes and breathing passages.” Buck v. City of Albuquerque, 549 F.3d 1269, 1289 (10th Cir. 2008) (internal quotation
 marks and citation omitted).

                                                           [5]
Case 1:20-cv-01660-JMS-DLP Document 21 Filed 07/10/20 Page 6 of 33 PageID #: 169




 suffering the effects of the tear gas that impaired their vision and caused disorientation. Dkt. 19-

 1 at 4. One group of protesters ran down a nearby alley, but a group of police officers, seeing the

 protesters running away, raised and pointed their guns at the group, before lowering them and

 walking away. Dkt. 19-17 at 2. Many individuals suffered the effects of the chemical weapons,

 and Indy 10 BLM members attempted to render them assistance in the aftermath of the attack.

 Dkt. 19-1 at 4.

         Meanwhile, another group of protesters remained gathered at the Circle. The Circle was

 still closed to vehicular traffic, and protesters remained there on foot, engaging in peaceful protest

 activities. Dkt. 19-15 at 1. At approximately 8:30 p.m., as protesters were gathered on the east

 side of the Circle, without warning or order to disperse, police deployed tear gas and pepper balls

 into the gathered crowd. Dkt. 19-15 at 1. The protesters dispersed as a result of this use of force.

 Id.

 C.      The events of May 30, 2020

         On May 30, 2020, beginning in the early afternoon, peaceful rallies and protest activities

 resumed in downtown Indianapolis, beginning again at Monument Circle. Dkt. 19-1 at 4; Dkt. 19-

 4 at 1; Dkt. 19-19 at 1. Again, Indy 10 BLM assisted in spreading the word that about the activities

 and again they expended limited resources on medical supplies. Dkt. 19-1 at 4. In the late

 afternoon, many protesters left the Circle to participate in a march around downtown, which other

 supporters joined as it progressed. Dkt. 19-1 at 5; Dkt. 19-2 at 3; Dkt. 19-4 at 1; Dkt. 19-5 at 1;

 Dkt. 19-6 at 1; Dkt. 19-9 at 1; Dkt. 19-14 at 1; Dkt. 19-19 at 1. Members of Indy 10 BLM, as well

 as the individual plaintiffs, participated in this march. Dkt. 19-1 at 4-5; Dkt. 19-2 at 3; Dkt. 19-3

 at 1; Dkt. 19-4 at 1.

         Eventually the protesters marched in the direction of the City-County Building. Dkt. 19-1



                                                  [6]
Case 1:20-cv-01660-JMS-DLP Document 21 Filed 07/10/20 Page 7 of 33 PageID #: 170




 at 5; Dkt. 19-2 at 3; Dkt. 19-9 at 1; Dkt. 19-4 at 1; Dkt. 19-5 at 1; Dkt. 19-6 at 1; Dkt. 19-14 at 1;

 Dkt. 19-19 at 1. Members of Indy 10 BLM, as well as the individual plaintiffs, continued to

 participate. Dkt. 19-1 at 6; Dkt. 19-2 at 3; Dkt. 19-3 at 1; Dkt. 19-4 at 2. At some point, IMPD

 closed off vehicular traffic in the vicinity of Alabama and Market Streets, and as such, protesters

 were walking in the road and along the sidewalks. Dkt. 19-2 at 3; Dkt. 19-3 at 2; Dkt. 19-4 at 2.

 As the protesters approached the intersection of Market and Alabama Streets, they were stopped

 by police, who were dressed in riot gear and arrayed across the intersection on foot and in vehicles,

 blocking passage. Dkt. 19-1 at 5; Dkt. 19-4 at 2; Dkt. 19-5 at 1; Dkt. 19-6 at 1; Dkt. 19-9 at 1;

 Dkt. 19-14 at 1; Dkt. 19-17 at 2; Dkt. 19-19 at 1. Some officers were accompanied by police dogs,

 (Dkt. 19-1 at 6, Dkt. 19-4 at 2), and there were many officers in riot gear amassed both outside and

 inside the City-County Building, (Dkt. 19-3 at 1, Dkt. 19-6 at 1).

         By now, the protest group numbered in the hundreds as it came to a stop at the intersection.

 Dkt. 19-1 at 5-6; Dkt. 19-4 at 1; Dkt. 19-17 at 2. Throughout the march, and as it arrived at the

 intersection, all of the march activities had been peaceful and passed without incident with the

 police. Dkt. 19-1 at 5; Dkt. 19-3 at 1; Dkt. 19-4 at 1-2; Dkt. 19-19 at 1. However, the police were

 already pointing tear gas launchers and pepper ball guns at the assembled protesters as they arrived.

 Dkt. 19-19 at 1. When the front of the group reached the blockade created by police officers, the

 first several rows of protesters knelt on the ground and placed their hands in the air, chanting

 “hands up, don’t shoot.” Dkt. 19-19 at 2. The group remained here, in a peaceful stasis, for several

 minutes. Dkt. 19-6 at 1; Dkt. 19-9 at 1; Dkt. 19-14 at 2; Dkt. 19-19 at 2. From within the assembled

 crowd, a handful of firecrackers was ignited, and a plastic water bottle was lobbed in the direction

 of police. Dkt. 19-5 at 1-2; Dkt. 19-14 at 2. Police, however, did not react to either of these events.

 Dkt. 19-5 at 1-2; Dkt. 19-14 at 2.



                                                   [7]
Case 1:20-cv-01660-JMS-DLP Document 21 Filed 07/10/20 Page 8 of 33 PageID #: 171




          Some protesters eventually heard police make an announcement that the assembly was

 unlawful, (Dkt. 19-1 at 6, Dkt. 19-14 at 2), but many protesters heard no announcement at all,

 (Dkt. 19-2 at 3; Dkt. 19-3 at 2; Dkt. 19-5 at 2; Dkt. 19-6 at 1; Dkt. 19-9 at 1; Dkt. 19-17 at 3; Dkt.

 19-19 at 2). Regardless, police issued no orders to disperse, warnings, or other communications

 that force, including chemical agents, would be used against the protesters. Dkt. 19-1 at 6; Dkt.

 19-2 at 3; Dkt. 19-3 at 2; Dkt. 19-4 at 2; Dkt. 19-5 at 2; Dkt. 19-6 at 1; Dkt. 19-9 at 1; Dkt. 19-14

 at 2; Dkt. 19-17 at 3; Dkt. 19-19 at 2. Suddenly, police began to fire tear gas canisters and pepper

 balls indiscriminately into the crowd assembled both in the street and on the sidewalks. Dkt. 19-

 1 at 6; Dkt. 19-2 at 4; Dkt. 19-3 at 2; Dkt. 19-4 at 2; Dkt. 19-5 at 2, 4-5; Dkt. 19-6 at 1; Dkt. 19-9

 at 1, manually filed “Video 1” and “Video 2”; Dkt. 19-14 at 2; Dkt. 19-17 at 3; Dkt. 19-19 at 2.

 Police also deployed “flash-bang” or “stun” grenades.4 Dkt. 19-1 at 6; Dkt. 19-2 at 4; Dkt. 19-4

 at 2. Police fired tear gas and pepper balls directly into the front several rows of kneeling

 protesters, hitting some of them. Dkt. 19-19 at 2, manually filed “Video”.

          The deployment of these chemical weapons created a chaotic scene, with protesters

 attempting to quickly escape the toxic effects of the tear gas and pepper balls. ;Dkt. 19-1 at 6; Dkt.

 19-5 at 2; Dkt. 19-9 at 1. Protesters again suffered from the painful physical effects of the chemical

 agents, including burning of the eyes, nose, and throat and respiratory distress. Dkt. 19-1 at 6;

 Dkt. 19-2 at 4; Dkt. 19-4 at 2; Dkt. 19-5 at 2; Dkt. 19-6 at 1; Dkt. 19-9 at 2; Dkt. 19-14 at 2; Dkt.

 19-17 at 3; Dkt. 19-19 at 3. Despite the protesters’ attempts to disperse, police nonetheless

 continued firing tear gas and pepper balls into and around the crowd, hemming them in with clouds

 of toxic chemicals and projectiles. Dkt. 19-5 at 2; Dkt 19-14 at 2; Dkt. 19-19 at 3. There was


 4
          A “flash-bang grenade is a light/sound diversionary device designed to emit a brilliant light and loud noise
 upon detonation. Its purpose is to stun, disorient, and temporarily blind its targets, creating a window of time in which
 police officers can safely enter and secure a potentially dangerous area.” Boyd v. Benton, 374 F.3d 773, 776 (9th Cir.
 2004).

                                                           [8]
Case 1:20-cv-01660-JMS-DLP Document 21 Filed 07/10/20 Page 9 of 33 PageID #: 172




 simply no way to escape without passing through the chemical agents. Dkt. 19-19 at 3. Police

 continued to fire additional canisters of tear gas well after the mass of protesters had scattered, and

 after the protesters were clearly attempting to disperse. Dkt. 19-5 at 2.

        Some individuals suffered particularly acutely from the chemical weapons, including two

 young girls who had become separated from their parents during the chaos, and had to be treated

 by volunteer medics, (Dkt. 19-17 at 3), protesters who suffered asthma attacks and risked losing

 consciousness, (Dkt. 19-17 at 3, Dkt. 19-14 at 2), and protesters who could not safely leave the

 area, and risked additional injury from other protesters during the chaos of their retreat, due to

 mobility impairments, (Dkt. 19-2 at 4). And due to the indiscriminate nature of the IMPD’s use

 of force, individuals in the area who were not participating in protest activities were nonetheless

 subjected to the use of chemical weapons. A woman was waiting with a baby at a bus stop as the

 above events unfolded, and she and the child were overwhelmed by tear gas, causing the baby to

 froth at the mouth. Dkt. 19-17 at 3.

        Police also targeted protesters with further attacks as they attempted to flee. A group of

 protesters, including Ms. Robinson, Ms. Bassett, and Ms. Lewis, ran down a pedestrian walkway

 near the City Market in order to evacuate the area. Dkt. 19-2 at 4; Dkt. 19-3 at 2; Dkt. 19-4 at 2.

 They were chased by police into the walkway, which is bordered by two buildings, where police

 lobbed tear gas canisters in front of them, preventing their forward movement. Dkt. 19-3 at 2; Dkt.

 19-4 at 2. Police did so despite the fact that these individuals were physically removed from the

 scene of the protest and were clearly trying to leave. Dkt. 19-2 at 4; Dkt. 19-3 at 2; Dkt. 19-4 at

 2.

        One group of protesters was targeted by police and had tear gas canisters launched at them

 on the fifth floor of a parking garage by police on the ground who saw them recording the unfolding



                                                   [9]
Case 1:20-cv-01660-JMS-DLP Document 21 Filed 07/10/20 Page 10 of 33 PageID #: 173




  scene. Dkt. 19-14 at 2-3. Police continued to target peaceful protesters throughout that night,

  shooting tear gas into groups of people peacefully gathered or walking along sidewalks. Dkt. 19-

  15 at 2, manually filed “Video”.

  D.     The events of May 31, 2020

         On May 31, 2020, protesters again gathered in downtown Indianapolis to engage in

  numerous, peaceful protests. As described below, as the day unfolded, many of these separate

  protest events ended with police teargassing the peaceful protesters.

         In the early afternoon, protesters assembled on Monument Circle, which remained closed

  to traffic, and where speakers had gathered to present to the crowd. Dkt. 19-7 at 1. Police appeared

  to be stationed on the tops of some of the buildings that surround Monument Circle. Dkt. 19-7 at

  1. At approximately 4:00 p.m., over a loudspeaker, police informed the assembled group that they

  were participating in an unlawful assembly and ordered them to disperse, under the threat of arrest.

  Dkt. 19-7 at 1. Before the protesters had the opportunity to comply, police began launching tear

  gas canisters indiscriminately into the crowd. Dkt. 19-7 at 1; see also Dkt. 19-15 at 2-3.

         As these events unfolded, other protests were occurring elsewhere in the downtown area.

  One large group of protesters was peacefully marching around downtown. Dkt. 19-5 at 3; Dkt.

  19-6 at 2; Dkt. 19-13 at 1; Dkt. 19-16 at 1. In the early evening, around 6:00 p.m., that group was

  marching south on Pennsylvania Street, both on the sidewalks and in the street, and due to the

  number of participants, it spanned the large part of a city block. Dkt. 19-12, manually filed

  “Video” at 0:00 - 0:35; Dkt. 19-13 at 1; Dkt. 19-16 at 1. As the group slowly advanced along

  Pennsylvania Street protesters began to notice police officers amassing. Dkt. 19-5 at 3; Dkt. 19-6

  at 2; Dkt. 19-16 at 1; see also Dkt. 19-12, manually filed “Video” at 0:38. At some point, police

  made an announcement that the group was unlawfully present in the street, (Dkt. 19-6 at 2),



                                                  [10]
Case 1:20-cv-01660-JMS-DLP Document 21 Filed 07/10/20 Page 11 of 33 PageID #: 174




  although many protesters heard no such announcement, (Dkt. 19-5 at 3, Dkt. 19-13 at 1, Dkt. 19-

  16 at 1). While the group was still quite a distance from the police, and without issuing an order

  to stop or disperse, or any communication or warning that force would be used against the

  protesters, police began to launch tear gas canisters into the crowd—both those in the street and

  those on the sidewalk. Dkt. 19-5 at 3; Dkt. 19-6 at 2; Dkt. 19-11 at 2, manually filed “Video 1”;

  Dkt. 19-12, manually filed “Video” at 0:38 – 1:00; Dkt. 19-13 at 1; Dkt. 19-16 at 1-2; Dkt. 19-17

  at 3; Dkt. 19-18 at 1.

         The protesters attempted to flee, with some running into nearby University Park, and some

  running down nearby streets. Dkt. 19-6 at 2; Dkt. 19-12, manually filed “Video” at 1:19 - 1:40;

  Dkt. 19-13 at 1; Dkt. 19-16 at 2; Dkt. 19-17 at 3; Dkt. 19-18 at 1. The police continued to fire tear

  gas, and one protester was hit in the back of her head with a tear gas canister, knocking her down,

  as she moved away from the police. Dkt. 19-12, manually filed “Video” at 2:03. Approximately

  18 officers eventually moved just south of the intersection of Pennsylvania and New York Streets,

  where they were joined by other officers. Dkt. 19-12, manually filed “Video” at 2:56. A number

  of officers congregated around a vehicle with an open back, where it appears that they obtained

  more tear gas canisters. Id. at 3:13. Officers can be seen exchanging fist bumps. Id. at 3:45 - 3:50.

         Some of the protesters regrouped in University Park, near the corner of Pennsylvania and

  New York Streets, and continued to engage in peaceful demonstration. Dkt. 19-16 at 2. Others

  retreated further north into the park, attempting to treat their exposure to tear gas. Dkt. 19-6 at 2-

  3. After a few minutes, the police began to walk across the intersection of New York and

  Pennsylvania Streets, heading north. Dkt. 19-12, manually filed “Video” at 5:13 - 5:25. There was

  a small group of protesters in the street, but there were also protesters on the sidewalks, in the

  parking lane on the street, and in the park. Dkt. 19-6 at 2-3; Dkt. 19-12, manually filed “Video”



                                                   [11]
Case 1:20-cv-01660-JMS-DLP Document 21 Filed 07/10/20 Page 12 of 33 PageID #: 175




  at 5:13; Dkt. 19-18 at 1. Again without warning or any other communication, police began shooting

  tear gas into the peaceful protesters on the street, on the sidewalks, in the parking lane, and those

  assembled in the park. Dkt. 19-6 at 3; Dkt. 19-12, manually filed “Video” at 5:13 - 6:33; Dkt. 19-

  18 at 1. Many of those protesters left the park in separate groups to escape the tear gas, and were

  tear gassed yet again, including at the corners of Delaware and Michigan Streets, (Dkt. 19-6 at 3),

  and Vermont Street and Capitol Avenue, (Dkt. 19-13 at 2; Dkt. 19-16 at 2; Dkt. 19-18 at 2).

         At some point, while several officers stood in the intersection of New York and

  Pennsylvania Streets, a white sport utility vehicle drove up New York Street to the intersection.

  Dkt. 19-11 at 2, manually filed “Video 2”. The driver of the car then honked the horn, in apparent

  solidarity with the protesters. Id. Some sort of communication occurred between an occupant of

  the video and police officers who were standing in the intersection. Id. After backing up, the

  vehicle drove through the intersection, at which point police launched a canister of tear gas directly

  into the vehicle. Id. The vehicle included at least four occupants—two adults and two children

  under the age of five—who were overtaken by the tear gas and suffered medical distress as a result

  of tear gas being fired at point-blank range into the vehicle. Dkt. 19-11 at 2-3, manually filed

  “Video 3”.

         During this time, another group of protesters was marching around downtown, chanting

  and engaging in peaceful demonstration. Dkt. 19-10 at 1. Any time that the group became

  stationary, police, dressed in riot gear, would use their vehicles, bikes, and bodies to move in

  toward the group, block intersections, and channel the group’s movement. Id. When the group

  saw police begin to amass at the intersection of New York Street and Capitol Avenue, it began to

  retreat away from the intersection toward a large parking lot. Id. At this point, without warning,

  communication, or any other order to disperse, police began launching tear gas canisters into



                                                   [12]
Case 1:20-cv-01660-JMS-DLP Document 21 Filed 07/10/20 Page 13 of 33 PageID #: 176




  groups of protesters both in the street and on the sidewalk. Id. at 2, manually filed “Video 1”.

  They also launched tear gas canisters over the group, in the direction in which it was attempting

  to retreat, in order to block the group’s exit. Id. at 2. Even after protesters had retreated from the

  area near the officers, police continued to launch tear gas far afield into them. Id.

         After attempting to treat the effects of the tear gas and reconvening, the group headed

  toward Monument Circle. Id. The Circle appeared to be blocked off to vehicular traffic by snow

  plows stationed across streets. Id. at 2, 5. The group marched on the sidewalks to the intersection

  of Washington and Meridian Streets, where it gathered on the northeast and northwest quadrants

  of the intersection on the sidewalk and the cultural trail. Id. at 2; Dkt. 19-16 at 2. Police cars

  blocked traffic moving north and south along Meridian Street. Dkt. 19-10 at 2, 6. The group stood

  on the sidewalks, chanting, and again without warning, any order to disperse, or other

  communication, police began firing tear gas directly into the crowds of people assembled on the

  sidewalks. Dkt. 19-10 at 3, manually filed “Video 2”; Dkt. 19-16 at 2. Protesters were again

  overtaken by the effects of the tear gas. Dkt. 19-10 at 3; Dkt. 19-16 at 2.

         Around this time, protesters again assembled at Monument Circle, which remained closed

  to vehicular traffic. Dkt. 19-7 at 2; Dkt. 19-18 at 2. Police did not prevent them from gathering

  or order them to disperse, despite the prior use of force against the protesters who had assembled

  earlier in the day. Dkt. 19-7 at 2; Dkt. 19-18 at 2. This assembly included many members of local

  church groups, who were worshipping and singing inside the bollards at the Soldiers and Sailors

  Monument. Dkt. 19-7 at 2; Dkt. 19-18 at 2, manually filed “Video”. Without warning or order to

  disperse, police began to fire tear gas into the peacefully assembled group, which included children

  and at least one individual in a wheelchair. Dkt. 19-7 at 2; Dkt. 19-18 at 2, manually filed “Video”.

  E.     Effects of the uses of force on protest activities


                                                   [13]
Case 1:20-cv-01660-JMS-DLP Document 21 Filed 07/10/20 Page 14 of 33 PageID #: 177




         As described in detail above, these uses of force employed by the IMPD had the immediate

  effect of halting the activities of those who were engaged in peaceful protest, in addition to causing

  pain and suffering. But on top of that, those uses of force have led some individuals to cease

  engaging in protest activities at all, due to their fears of violence by police. Dkt. 19-1 at 7; Dkt.

  19-19 at 3. Many people, including the plaintiffs, have continued to engage in protest activities,

  but they do so with a sense of fear that they may be attacked by the IMPD and subjected to violence

  at the hands of police. Dkt. 19-1 at 8; Dkt. 19-2 at 5; Dkt. 19-3 at 3; Dkt. 19-4 at 2; Dkt. 19-7 at

  2. Indy 10 BLM has also found it necessary to expend some of its limited resources to buy medical

  supplies in preparation for its protest activities, and to use those supplies to treat individuals who

  have been injured by tear gas and pepper balls at protests. Dkt. 19-1 at 7.

         The City of Indianapolis has provided no indication that it will cease engaging in the use

  of tear gas and pepper balls against protesters if it deems such actions necessary, and appears to

  have taken the position that chemical weapons were used appropriately in the incidents described

  above. In remarks to the Public Safety and Criminal Justice Committee of the City-County Council

  on June 10, 2020, IMPD Police Chief Randal Taylor stated that “chemical weapons are probably

  the least lethal force that we can use,” and that “we would hate to go back to things like water

  guns, or dogs, or anything like that. Those chemical agents really are our best line of defense

  without really doing harm.” Public Safety Committee, beginning at approximately 2:30:00,

  http://indianapolis.granicus.com/player/clip/19976?view_id=3 (last visited July 10, 2020). He

  also stated that IMPD has recently made an order for additional chemical weapons. Id. at

  approximately 2:56:00. According to Chief Taylor:

         we only use those riot control agents during riots where violent crowds are causing
         life threatening conditions. . . . Their primary goal is to disperse the crowd to stop
         the violent actions of those who are causing these life-threatening actions. Riot
         control agents are always a last resort and have never been used on peaceful

                                                   [14]
Case 1:20-cv-01660-JMS-DLP Document 21 Filed 07/10/20 Page 15 of 33 PageID #: 178




         protestors or protests that violated the law but did not cause life-threatening actions.

  Id. at approximately 2:10:00. As the foregoing facts illustrate, Chief Taylor’s description of the

  activities of protesters, and subsequent uses of force, are not supported by the evidence regarding

  when force was actually deployed.

  The preliminary injunction standard

         The Seventh Circuit has noted that

         [t]o obtain a preliminary injunction, a plaintiff must first show that: (1) without
         such relief, it will suffer irreparable harm before final resolution of its claims; (2)
         traditional legal remedies would be inadequate; and (3) it has some likelihood of
         success on the merits. If a plaintiff makes such a showing, the court next must weigh
         the harm the plaintiff will suffer without an injunction against the harm the
         defendant will suffer with one. This assessment is made on a sliding scale: The
         more likely the plaintiff is to win, the less heavily need the balance of harms weigh
         in his favor; the less likely he is to win, the more need it weigh in his favor. Finally,
         the court must ask whether the preliminary injunction is in the public interest, which
         entails taking into account any effects on non-parties. Ultimately, the moving party
         bears the burden of showing that a preliminary injunction is warranted.

  Courthouse News Serv. v. Brown, 908 F.3d 1063, 1068 (7th Cir. 2018) (citations and quotation

  marks omitted), cert. denied, --U.S.--, 140 S. Ct. 384 (2019).

  Argument

  I.     Plaintiffs will prevail on the merits of their claims

         A.      The plaintiffs are likely to prevail on their First Amendment claim

                 1.      The plaintiffs and the other protesters were engaged in political protest,
                         activity entitled to the highest protection under the First Amendment

         It is axiomatic that “[t]he First Amendment provides that all citizens have a right to hold

  and express their personal political beliefs.” Abay v. City of Denver, __ F. Supp. 3d __, No. 20-cv-

  01616-RBJ, 2020 WL 3034161, *3 (D. Colo. June 5, 2020) (citing Cohen v. Calif., 403 U.S. 15,

  24 (1971)) (granting temporary restraining order against police authorities employing chemical

  weapons or projectiles against protesters). “The First Amendment reflects a profound national


                                                   [15]
Case 1:20-cv-01660-JMS-DLP Document 21 Filed 07/10/20 Page 16 of 33 PageID #: 179




  commitment to the principle that debate on public issues should be uninhibited, robust, and wide-

  open.” Snyder v. Phelps, 562 U.S. 443, 452 (2011) (internal quotation marks and citation omitted).

         The greatest protection is accorded to speech in public fora. “The Supreme Court has

  emphasized in a long line of cases that robust political discourse within a traditional public forum

  is the lifeblood of a democracy.” Seattle Affiliate of Oct. 22nd Coalition to Stop Police Brutality,

  Repression and Criminalization of a Generation v. City of Seattle, 550 F.3d 788, 797 (9th Cir.

  2008) (citing Garrison v. Louisiana, 379 U.S. 64, 74-75 (1964)). Thus, “streets and parks . . . have

  immemorially been held in trust for the use of the public and, time out of mind, have been used

  for purposes of assembly, communicating thoughts between citizens, and discussing public

  questions.” Hague v. Comm. for Indust. Org., 307 U.S. 496, 515 (1939). “[S]idewalks and other

  public ways occupy a special position in terms of First Amendment protection because of their

  historic role as sites for discussion and debate.” Price v. City of Chicago, 915 F.3d 1107, 1111 (7th

  Cir. 2019), cert. denied, 2020 WL 3578739 (July 2, 2020).

         Of course, there are limits on the robust protection provided to expressive activities in

  public fora. “The First Amendment does not protect violence.” N.A.A.C.P. v. Claiborne Hardware

  Co., 458 U.S. 886, 916 (1982). But “police may not interfere with demonstrations unless there is

  a ‘clear and present danger’ of riot, imminent violence, interference with traffic or other immediate

  threat to public safety.” Jones v. Parmley, 465 F.3d 46, 57 (2d Cir. 2006) (quoting Cantwell v.

  Connecticut, 310 U.S. 296, 308 (1940)). “Neither energetic, even raucous, protesters who annoy

  or anger audiences, nor demonstrations that slow traffic or inconvenience pedestrians, justify

  police stopping or interrupting a public protest.” Id. at 58 (internal citations omitted).

         As noted above, the facts demonstrate that on May 29, May 30, and May 31, plaintiffs and

  the other protesters engaged in political protest on sidewalks, in a park, at the Soldiers and Sailors



                                                   [16]
Case 1:20-cv-01660-JMS-DLP Document 21 Filed 07/10/20 Page 17 of 33 PageID #: 180




  Monument, and on streets that had been closed to vehicles.5 They “engaged in the constitutional

  right to protest policy brutality. They exercised their right on public fora. . . . [T]heir protests have

  been passionate but peaceful, and they must be protected even if they stand in opposition to the

  police.” Black Lives Matter Seattle-King Co. v. City of Seattle, __ F. Supp. 3d __, No. 2:20-cv-

  00887-RAJ, 2020 WL 3128299, *3 (June 12, 2020) (granting a temporary restraining order against

  the use of chemical irritants or projectiles against peaceful protesters). These are “activities at the

  heart of what the Bill of Rights was designed to safeguard.” Jones, 465 F.3d at 56.

                    2.       The City violated the First Amendment rights of the plaintiffs and
                             other protesters

                             a.       The actions of the City and IMPD amounted to unconstitutional
                                      retaliation in violation of the First Amendment

           The cases that have recently entered temporary restraining orders against police use of

  chemical and other weapons against protesters following the murder of George Floyd have all done

  so by asking whether the police action, and threatened future action, amounted to retaliation

  against the protesters in violation of the First Amendment. Black Lives Matter Seattle-King Co.,

  2020 WL 3128299, *2; Don’t Shoot Portland v. City of Portland, No. 20-cv-00917-HZ, 2020 WL

  3078329, *3 (D. Or. June 9, 2020); Abay, 2020 WL 3034161, *3. The Seventh Circuit has held

  that to prevail on such a claim, plaintiffs must show that “(1) [they] engaged in activity protected

  by the First Amendment; (2) [they] suffered a deprivation that would likely deter First Amendment

  activity in the future; and (3) the First Amendment activity was at least a motivating factor in the

  Defendants’ decision to take the retaliatory action.” Bridges v. Gilbert, 557 F.3d 541, 546 (7th Cir.

  2009) (internal quotation marks and citation omitted). As noted, it is clear that the plaintiffs and


  5
           Having closed streets in response to the protests, the City cannot claim that there was a “clear and present
  danger of . . . interference with traffic upon the public streets” justifying impingement on the First Amendment rights
  of the protesters on those streets. Cantwell, 310 U.S. at 308.


                                                           [17]
Case 1:20-cv-01660-JMS-DLP Document 21 Filed 07/10/20 Page 18 of 33 PageID #: 181




  the other protesters “were engaged in constitutionally protected activity through organized political

  protest.” Abay, 2020 WL 3034161, at *3. The other factors are also easily met.

          In analyzing whether the actions of the City and IMPD are likely to deter future exercise

  of expressive conduct “[w]e apply an objective test: whether the alleged conduct by the defendants

  would likely deter a future person of ordinary firmness from continuing to engage in protected

  activity.” Surita v. Hyde, 665 F.3d 860, 878 (7th Cir. 2011). This objective standard means that a

  defendant may not “escape liability for a First Amendment violation merely because an unusually

  determined plaintiff persists in [her] protected activity.” Mendocino Environmental Ctr. v.

  Mendocino Cty, 192 F.3d 1283, 1300 (9th Cir. 2009). It also means that the threat of action against

  protected activity “is sufficient to state a First Amendment chilling claim.” Vanidestine v.

  Marinette Co. Jail, No. 18-C-1776, 2019 WL 1586864, at *6 (E.D. Wis. Apr. 12, 2019). For,

  “[t]he First Amendment prohibits threats of punishment designed to discourage future protected

  speech.” Surita, 665 F.3d at 878.

          Plaintiffs and the other protesters were subject to chemical attack by weapons banned by

  international treaty for use in war6 that caused the plaintiffs and other protesters pain and suffering.

  The flash grenades that IMPD employed were loud and terrifying. The recent cases that have

  granted temporary restraining orders preventing the use of similar weapons have all recognized

  the obvious: deploying these weapons against peaceful protesters has a chilling effect on First

  Amendment expression. See Black Lives Matter Seattle-King Co., 2020 WL 3128299, at *4; Don’t

  Shoot Portland, 2020 WL 3078329, *3 (indicating that the issue was not contested); Albay, 2020




  6
           The 1993 Chemical Weapons Convention, signed by the United States, explicitly forbids the use of “riot
  control agents” like tear gas and pepper balls, “as a method of warfare.” Convention on the Prohibition of the
  Development, Production, Stockpiling and Use of Chemical Weapons and on Their Destruction, Art. I(5), opened for
  signature Jan. 13, 1993, 1874 U.N.T.S, available at https://treaties.un.org/doc/Treaties/1997/04/19970429%2007-
  52%20PM/CTC-XXVI_03_ocred.pdf (last visited June 15, 2020).

                                                       [18]
Case 1:20-cv-01660-JMS-DLP Document 21 Filed 07/10/20 Page 19 of 33 PageID #: 182




  WL 3034161, at *3. The same is true here.

         Plaintiff Robinson has noted that she has restricted the number of protests she is attending

  and how long she remains because of her continuing fear of being exposed to tear gas, pepper

  spray, and stun grenades. Dkt. 19-2 at 6. She would like to return to future protests and rallies

  without the fear of being again attacked. Id. Similarly, plaintiff Lewis, after being subjected to

  chemical weapons and flash grenades while protesting, and being pursued by IMPD officers who

  fired more tear gas canisters at her as she tried to escape on a sidewalk, is extremely reluctant to

  engage in protest during the early evening hours when she believes she is most likely to be attacked

  again. Dkt. 19-4 at 3. Plaintiff Bassett has continued to go to protests but remains extremely

  concerned that she will again be subject to unwarranted and excessive use of force while engaged

  in peaceful protests. Dkt. 19-3 at 3. Not surprisingly, Indy 10 BLM notes that the violent responses

  of IMPD officers towards the protesters has led to fewer persons attending the protests because of

  fears for their safety. Dkt. 19-1 at 7. “Peaceful demonstrators’ legitimate and credible fear of police

  retaliation is silencing their political speech—the very speech most highly valued under the First

  Amendment.” Abay, 2020 WL 3034161, *3.

         It is also clear that the protesters’ First Amendment activities were at least a “motivating

  factor” in the use of chemical and other weapons against the plaintiffs and the other protesters.

  Bridges, 557 F.3d at 546. As an initial matter, the City cannot claim that the unlawful actions of a

  few justified the violent suppression and discouragement of the First Amendment rights of

  protesters who were not breaking the law. “The generally accepted way of dealing with unlawful

  conduct that may be intertwined with First Amendment activity is to punish it after it occurs, rather

  than to prevent the First Amendment activity from occurring in order to obviate the possible

  unlawful conduct.” Collins v Jordan, 110 F.3d 1363, 1371-72 (9th Cir. 1996) (further citations



                                                   [19]
Case 1:20-cv-01660-JMS-DLP Document 21 Filed 07/10/20 Page 20 of 33 PageID #: 183




  omitted). “The use of indiscriminate weapons against all protesters—not just the violent ones—

  supports the inference that [IM]PD’s actions were substantially motivated by Plaintiffs’ exercise

  of their First Amendment rights.” Black Lives Matter Seattle-King Co., 2020 WL 3128299, *3.

          Nor can the City claim that IMPD was merely lawfully attempting to clear the streets as a

  justification for its actions. It bears repeating that many streets were closed to vehicular traffic, and

  traffic control interests simply cannot be asserted to suppress the First Amendment rights here. In

  any event, the evidence is clear that the plaintiffs and other protesters were pursued by IMPD

  officers and attacked, not just when they were on streets that had been closed to traffic, but while

  they were on sidewalks, walkways, and in a park. See supra, p. 4 (protesters pepper sprayed at

  Monument Circle); 4-5, 8-10, 11-13 (protesters tear gassed on sidewalks); 6, 10, 14 (protesters tear

  gassed at Monument Circle); 9-11 (protesters tear gassed on sidewalks, while fleeing through

  pedestrian walkway, and in parking garages); 7-10 (protesters tear gassed at Monument Circle);

  11-12 (protesters tear gassed in University Park). Tear gas was shot at persons who were driving

  in their cars. See supra, pp. 12-13. Young children were teargassed. See supra, pp. 9. Clearly

  “preventing criminal activity . . . was not the sole purpose of [IM]PD’s use of force.” Don’t Shoot

  Portland, 2020 WL 3078329, at *3. It was designed to punish and deter the First Amendment

  activities of the plaintiffs and the other protesters and that is precisely what it did and continues to

  do. It was, and continues to be, unconstitutional.

                          b.      The actions of the City and IMPD cannot be deemed to be a
                                  reasonable time, place and manner regulation of speech

          Even if unconstitutional retaliation was not involved here, the City’s punitive attempt to

  regulate the protesters’ First Amendment activities would be unconstitutional. To be constitutional,

  regulation of political speech in public fora must be content neutral, narrowly tailored, and leave

  open ample alternative channels of communication. Ward v. Rock Against Racism, 491 U.S. 781,

                                                    [20]
Case 1:20-cv-01660-JMS-DLP Document 21 Filed 07/10/20 Page 21 of 33 PageID #: 184




  791 (1989). Even assuming that the City behaved in a content neutral fashion towards the peaceful

  protesters, a point that plaintiffs do not concede, it did not leave the protesters any alternative

  venues within which to protest as it expelled them from downtown sidewalks, closed streets, a

  park, and the Soldier’s and Sailor’s Monument. It, in effect, made downtown Indianapolis a “no-

  protest zone.” “A city couldn’t without violating freedom of speech and assembly flatly ban groups

  of people from spontaneously gathering on sidewalks or in the public parks in response to a

  dramatic news event.” Vodak v. City of Chicago, 639 F.3d 738, 749 (7th Cir. 2011). This is

  precisely what the City attempted to do.

         Additionally, the narrow tailoring requirement is not met here. It is the City’s obligation to

  “show[] that the remedy it has adopted does not ‘burden substantially more speech than is

  necessary to further the government’s legitimate interests,’” Turner Broadcasting System, Inc. v.

  F.C.C., 512 U.S. 622, 665 (1994) (quoting Ward, 491 U.S. at 799). Presumably the City will

  attempt to argue that it was not targeting the demonstrators, but merely attempting to assure public

  safety. But the City did not direct its force only against persons in streets that it had not closed,

  but against demonstrators in closed streets, on sidewalks, at the Soldiers and Sailors Monument,

  and in a park, all places where there was no public safety need to dispel the protesters. This was a

  total ban on expression. The Supreme Court has noted that a complete ban on a First Amendment

  activity can be narrowly tailored if “each activity within the proscription’s scope is an

  appropriately targeted evil.” Frisby v. Schultz, 487 U.S. 474, 485 (1988). The City’s ban was not

  the least bit targeted and it cannot demonstrate narrow tailoring.

                 3.      Conclusion

         The irony cannot be avoided. While engaging in peaceful protests to demonstrate against

  police violence, the plaintiffs and others were subject to violence that was designed to suppress



                                                  [21]
Case 1:20-cv-01660-JMS-DLP Document 21 Filed 07/10/20 Page 22 of 33 PageID #: 185




  the protests and that succeeded, in part, in doing so. The actions of the City and IMPD violated the

  First Amendment, and the violation continues to this day as the City has not backed down from its

  position that such force may be deployed against non-violent protesters in public fora.

         B.      The plaintiffs are likely to prevail on their Fourth Amendment claim

         The Fourth Amendment to the U.S. Constitution, of course, guarantees to individuals the

  right “to be secure in their persons . . . against unreasonable . . . seizures.” U.S. Const. amend. IV.

  “[T]he ultimate touchstone of the Fourth Amendment is ‘reasonableness.’” Brigham City, Utah v.

  Stuart, 547 U.S. 398, 403 (2006). Because this “reasonableness” inquiry is “not capable of precise

  definition or mechanical application,” this inquiry “requires careful attention to the facts and

  circumstances of each particular case.” Graham v. Connor, 490 U.S. 386, 396 (1989) (internal

  quotation omitted). And “the ‘reasonableness’ of a particular use of force must be judged from

  the perspective of a reasonable officer on the scene, rather than with the 20/20 vision of hindsight.”

  Id. (citation omitted). The plaintiffs’ Fourth Amendment claim therefore presents two questions.

  First, does the City effect a seizure when it deploys tear gas, pepper balls, and similar uses of force

  against protesters not engaged in violent activity? And second, if so, is that seizure, or the force

  used to effect that seizure, unreasonable? The answer to both questions is an unequivocal “yes.”

                 1.      The City’s use of force effects a Fourth Amendment seizure of the
                         plaintiffs and other protesters

         1.      “A person is seized by the police and thus entitled to challenge the government’s

  action under the Fourth Amendment when the officer by means of physical force or show of

  authority terminates or restrains his freedom of movement through means intentionally applied.”

  Brendlin v. California, 551 U.S. 249, 254 (2007) (internal quotation and citation omitted).

  However, in order to effect a seizure, it is not necessary that a police officer actually succeed in

  subduing an individual. Rather, “the mere grasping or application of physical force with lawful

                                                   [22]
Case 1:20-cv-01660-JMS-DLP Document 21 Filed 07/10/20 Page 23 of 33 PageID #: 186




  authority, whether or not it succeeded in subduing the arrestee, [i]s sufficient.” California v.

  Hodari D., 499 U.S. 621, 624 (1991). In other words, “an officer’s application of physical force

  always constitutes a seizure.” United States v. Griffin, 652 F.3d 793, 798 (7th Cir. 2011); see also,

  e.g., Nelson v. City of Davis, 685 F.3d 867, 876 n.4 (9th Cir. 2012) (“[W]hen [officers’] show of

  authority includes the application of physical force, a seizure has occurred even if the object of

  that force does not submit.”) (citing Hodari D., 499 U.S. at 624) (emphasis in original).

          As the Seventh Circuit has explained:

          This is not to say, of course, that every state law battery by a police officer
          constitutes a Fourth Amendment seizure. . . . Certain types of non-restraining
          physical contact, without a concomitant showing of authority, are just too minor to
          constitute a ‘seizure’ for Fourth Amendment purposes without doing violence to
          that word. See Leaf v. Shelnutt, 400 F.3d 1070, 1091 (7th Cir. 2005) (nudging
          sleeping suspect to wake him not a seizure); Martinez v. Nygaard, 831 F.2d 822,
          826-27 (9th Cir. 1987) (grabbing individual’s shoulder from behind to get his
          attention not a seizure).

  Acevedo v. Canterbury, 457 F.3d 721, 724-25 (7th Cir. 2006). The court in Acevedo thus

  distinguished the circumstance “in which a state animal welfare investigator confronted the

  plaintiff in her yard, knocked her to the ground, and then dug his fingernails into her arm before

  walking away”—where no seizure occurred, see McCoy v. Harrison, 341 F.3d 600, 605-06 (7th

  Cir. 2003)—from the circumstance in which an individual was “knock[ed] to the ground in a

  location far away from his home under the general control of the police” and “black[ed] out

  momentarily,” see 457 F.3d at 725. It the latter circumstance, the force is sufficient enough to

  constitute a Fourth Amendment seizure. See id.

          Addressing the distinction between McCoy and Acevedo, another court in this district has

  held that “directly spray[ing]” an individual with pepper spray constitutes a seizure, for the use of

  force results in “severe injuries, including eye irritation, trouble breathing, rashes, nose irritation,

  and excessive mucus.” Bernal v. Johnson, No. 13-CV-06726, 2014 WL 4976212, at *4 (N.D. Ill.

                                                    [23]
Case 1:20-cv-01660-JMS-DLP Document 21 Filed 07/10/20 Page 24 of 33 PageID #: 187




  Sept. 25, 2014) (citing multiple cases reaching the same conclusion); see also, e.g., Quraishi v. St.

  Charles Cnty., No. 4:16-CV-1320, 2019 WL 2423321, at *3 (E.D. Mo. June 10, 2019) (“Firing

  tear gas, pepper spray, or other chemical agents at someone can constitute a seizure under the

  Fourth Amendment.”) (collecting cases), appeal pending, No. 19-2462 (8th Cir.). Other courts

  have reached similar conclusions with respect to the deployment of force specifically in the context

  of an attempt to disperse a crowd. See, e.g., Otero v. Wood, 316 F. Supp. 2d 612, 621 n.5 (S.D.

  Ohio 2004) (applying Fourth Amendment to plaintiff’s excessive force claim where plaintiff

  alleged that police fired wooden batons at her as part of a crowd-dispersal technique); Secot v. City

  of Sterling Heights, 985 F. Supp. 715, 720-21 (E.D. Mich. 1997) (applying Fourth Amendment to

  excessive force claim in case involving use of baton to move protesters); Lamb v. City of Decatur,

  947 F. Supp. 1261, 1265-66 (C.D. Ill. 1996) (applying Fourth Amendment to excessive force claim

  in case involving use of pepper spray on protesters).

         2.      But the application of force to a particular individual is not necessary to

  demonstrate a Fourth Amendment seizure. This is because a seizure occurs not merely when

  officers seek to detain an individual; it occurs when officers seek to limit the freedom of movement

  of an individual. See, e.g., Brower v. County of Inyo, 489 U.S. 593, 596-97 (1989) (reiterating that

  a Fourth Amendment seizure occurs “when there is a governmental termination of freedom of

  movement through means intentionally applied.” (emphasis removed).

         Applying Brower and jurisprudence announcing similar principles, multiple courts have

  concluded that police officers effect a seizure when force is deployed in an attempt to disperse a

  crowd. For instance, in Marbet v. City of Portland, No. CV 02-1448-HA, 2003 WL 23540258 (D.

  Ore. Sept. 8, 2003), the plaintiffs alleged that officers deployed pepper spray and rubber bullets

  against a crowd of protesters in an attempt to move the protesters “back approximately 120 feet”



                                                  [24]
Case 1:20-cv-01660-JMS-DLP Document 21 Filed 07/10/20 Page 25 of 33 PageID #: 188




  and further away from a political fundraising event. Id., 2003 WL 23540258, at *1. The court

  rejected the defendants’ argument that “the Fourth Amendment is not offended by the intentional

  use of force that physically injures a citizen and only reduces his or her freedom of movement.”

  Id., 2003 WL 23540258, at *10 (emphasis in original). Concluded the court:

         [O]n August 22, 2002, the police physically moved the protesters approximately
         120 feet in order to create a larger entryway to the street. Defendants used pepper
         spray and physical force to achieve this movement. Clearly the effect of
         defendants’ actions was to control plaintiffs’ movement.

  Id. Insofar as officers “physically mov[ed] certain plaintiffs and circumscribe[ed] the area of

  movement of other plaintiffs,” the plaintiffs were seized under the Fourth Amendment. Id.

         A similar result was reached in Coles v. City of Oakland, Nos. C03-2961 & C03-2962,

  2005 WL 8177790 (N.D. Cal. Apr. 27, 2005). In Coles, several protester-plaintiffs alleged that

  they were “herded” by police officers (through the use of “wooden bullets, bean bags, grenades,

  batons, and motorcycle hits”) from the Port of Oakland, where they were protesting the economic

  involvement of local companies in the war in Iraq, to a subway station more than a mile away. Id.,

  2005 WL 8177790, at *1, 4. “The Supreme Court in Brower,” explained the court, “required only

  that a person’s freedom of movement be terminated, not that the person’s movement be terminated.”

  Id., 2005 WL 8177790, at *5. Thus, “[t]he dispositive question is one of control: Did the police

  control the plaintiff’s movement through the use of force intentionally applied for that purpose?”

  Id. Where police exhibit an “intent to terminate an individual’s freedom of movement by . . .

  means through which freedom of movement is actually terminated,” a seizure occurs. Id., 2005

  WL 8177790, at *6. Other district courts have adopted the reasoning of Marbet and Coles under

  indistinguishable circumstances. See, e.g., Jennings v. City of Miami, No. 07-23008-CIV, 2009

  WL 413110, at *7-9 (S.D. Fla. Jan. 27, 2009) (use of tear gas, pepper spray, beanbags, and other

  weapons against protestors); Rauen v. City of Miami, No. 06-21182-CIV, 2007 WL 686609, at *5-

                                                 [25]
Case 1:20-cv-01660-JMS-DLP Document 21 Filed 07/10/20 Page 26 of 33 PageID #: 189




  8 (S.D. Fla. Mar. 2, 2007) (use of pepper spray, beanbags, and teargas to “herd” protestors).

           3.       Viewed either through the lens of the City’s use of physical force or through the

  lens of its restrictions on the movement of protesters—or, more likely, through both lenses at

  once—it is clear that the City has exhibited a practice or policy of seizing peaceful protesters in its

  downtown area. Through its police force, it intentionally and indiscriminately deploys tear gas,

  pepper-ball weapons, stun grenades, and other dangerous weapons against individuals engaged in

  peaceful protest. It does so for the purpose of controlling the movements of the protesters. And it

  does so without regard to where those individuals are located, even deploying various uses of force

  against protesters in public parks7, on sidewalks8, on streets that have been closed to vehicular

  traffic9, or fleeing down a pedestrian walkway.10 The City effects Fourth Amendment seizures.11

                    2.        The City’s use of force is objectively unreasonable and therefore
                              violates the Fourth Amendment

           The question, then, is whether the seizures effected by the City, and the degree of force

  utilized to effect these seizures, are reasonable. They are not.



  7
          Several affiants have testified to the use of force on persons in parks. See Dkt. 19-6 at 3; Dkt.19-16 at 1-
  2; Dkt. 19-18 at 1. It is also evident from video evidence. See Dkt. 19-12, manually filed “Video” at 5:13 - 6:33.
  8
           Several affiants have testified to the use of force on persons on sidewalks. See Dkt. 19-10 at 2-3; Dkt.19-15
  at 2; Dkt. 19-16 at 1-2; Dkt. 19-17 at 2-3; Dkt. 19-18 at 1-2. It is also evident from video evidence. Dkt. 19-10,
  manually filed “Video 1” and “Video 2”; Dkt. 19-12, manually filed “Video”; Dkt. 19-15, manually filed “Video”.
  9
            Several affiants have testified to the use of force on persons on streets that had been closed to vehicular
  traffic. See Dkt. 19-1 at 3-4; Dkt. 19-2 at 2-4; Dkt. 19-3 at 2; Dkt. 19-4 at 2; Dkt. 19-6 at 2; Dkt. 19-7 at 1-2; Dkt. 19-
  9 at 1-2; Dkt. 19-10; Dkt. 19-15 at 2; Dkt. 19-17 at 1-2; Dkt. 19-19 at 2. It is also evident from video evidence. Dkt.
  19-9, manually filed “Video 1”; Dkt. 19-10, manually filed “Video 1” and “Video 2”; Dkt. 19-12, manually filed
  “Video”.
  10
           Several affiants have testified to the use of force on persons fleeing down a pedestrian walkway. See Dkt.19-
  2 at 4; Dkt. 19-3 at 2-3; Dkt.19-4 at 2.
  11
           The fact that the City has targeted not only protestors actively obstructing traffic or engaged in similar
  behavior but also protestors on sidewalks and in parks renders this case distinguishable from cases such as Logan v.
  City of Pullman, 392 F. Supp. 2d 1246, 1259-60 (E.D. Wash. 2005), on reconsideration, 2005 WL 8158928 (E.D.
  Wash. Dec. 9, 2005), in which the court refused to conclude that persons who were not intentionally targeted but had
  suffered “secondary exposure” from chemical spray had been seized within the meaning of the Fourth Amendment.

                                                             [26]
Case 1:20-cv-01660-JMS-DLP Document 21 Filed 07/10/20 Page 27 of 33 PageID #: 190




         1.      The evidence demonstrates that a substantial number of persons against whom force

  has been deployed—who were “seized” under the Fourth Amendment—were not even committing

  a minor infraction, such as obstructing vehicular traffic or engaging in protest activities after a

  declared curfew. Rather, the City has deployed significant force against persons engaged in lawful

  protest in parks, on sidewalks, and on streets closed to vehicular traffic. It should require no

  citation to demonstrate that, regardless of the amount of force deployed, the City’s seizure of these

  persons is unreasonable—the probable cause necessary to detain them was entirely lacking. See,

  e.g., Carlson v. Bokovic, 621 F.3d 610, 622 n.19 (7th Cir. 2010) (“A seizure without probable

  cause is conceptually different from a seizure that employs excessive force; both are unreasonable,

  but for different reasons.”) (citing numerous cases); Bentz v. City of Kendallville, 577 F.3d 776,

  779 (7th Cir. 2009) (“Where an arrest occurs without probable cause, the plaintiff may bring a

  claim for unreasonable seizure.”).

         It is of no consequence that others in the vicinity might have committed minor infractions,

  for “a person’s mere propinquity to others independently suspected of criminal activity does not,

  without more, give rise to probable cause to search that person.” Ybarra v. Illinois, 444 U.S. 85,

  91 (1979). Rather, “where the standard is probable cause, a search or seizure of a person must be

  supported by probable cause particularized with respect to that person. This requirement cannot

  be undercut or avoided by simply pointing to the fact that coincidentally there exists probable

  cause to search or seize another.” Id. The City’s actions are violative of the Fourth Amendment

  insofar as it has deployed force against persons engaged in clearly lawful behavior. No greater

  showing is necessary. See, e.g., Fogarty v. Gallegos, 523 F.3d 1147, 1158 (10th Cir. 2008) (“The

  defendants’ arguments that the police had probable cause to arrest Fogarty rest on characterizations

  of the protest in general, and not on Fogarty’s individual actions. The Fourth Amendment plainly



                                                  [27]
Case 1:20-cv-01660-JMS-DLP Document 21 Filed 07/10/20 Page 28 of 33 PageID #: 191




  requires probable cause to arrest Fogarty as an individual, not as a member of a large basket

  containing a few bad eggs.”).

         2.      The degree of force deployed by the City to effect the seizures of persons who may

  have been committing minor infractions—such as obstructing traffic or protesting after a declared

  curfew—was excessive, even if probable cause may have existed to issue a citation or even to

  arrest some persons. Of course, “[c]laims of excessive force in the case of a seizure are analyzed

  under the objectively reasonable standard of the Fourth Amendment.” Soller v. Moore, 84 F.3d

  964, 968 (7th Cir. 1996) (citation omitted). This requires a balancing of “the nature and quality of

  the intrusion on the individual’s Fourth Amendment interests against the countervailing

  governmental interests.” Graham v. Connor, 490 U.S. 386, 396 (1989). In conducting this inquiry,

  courts are to pay “careful attention to the facts and circumstances of each particular case, including

  the severity of the crime at issue, whether the suspect poses an immediate threat to the safety of

  the officers or others, and whether he is actively resisting arrest.” Id. Each of these factors

  demonstrates the excessiveness of the City’s force.

         First, “[t]he severity of the crime at issue is extremely minimal,” and “did not involve

  physical violence or damage to property.” Madison v. City of Evansville, No. 3:14-cv-00072-

  TWP-WGH, 2015 WL 9455670, at *8 (S.D. Ind. Dec. 23, 2015). Any minor crime that might

  have been committed by some protesters “is a far cry from crimes that contain the use of force as

  an element, crimes involving possession of illegal weapons, or drug crimes, all of which are

  associated with violence.” Baird v. Renbarger, 576 F.3d 340, 344 (7th Cir. 2009) (addressing the

  first prong of the Graham analysis); see also, e.g., Fogarty v. Gallegos, 523 F.3d 1147, 1160 (10th

  Cir. 2008) (holding that, insofar as the plaintiff’s “infraction was among the least severe crimes

  contemplated by New Mexico law,” the force deployed “should have been reduced accordingly”);



                                                   [28]
Case 1:20-cv-01660-JMS-DLP Document 21 Filed 07/10/20 Page 29 of 33 PageID #: 192




  Casey v. City of Federal Heights, 509 F.3d 1278, 1281 (10th Cir. 2007) (holding that when a

  plaintiff is suspected of committing a nonviolent misdemeanor, this fact “reduces the level of force

  that [i]s reasonable for [an officer] to use”); Vinyard v. Wilson, 311 F.3d 1340, 1348 & n.11 (11th

  Cir. 2002) (“Courts have consistently concluded that using pepper spray is excessive force in cases

  where the crime is a minor infraction, the arrestee surrenders, is secured, and is not acting violently,

  and there is no threat to the officers or anyone else.”) (citing cases).

          Second, the protesters have not posed an immediate (or a non-immediate) threat to

  anyone’s safety.      The plaintiffs do not dispute that some incidents of looting occurred in

  Indianapolis and nationwide, but the protests themselves have been almost entirely peaceful. The

  Tenth Circuit addressed similar circumstances in an action brought by an antiwar protester who

  was arrested while drumming on the steps of a bookstore:

          [W]e find no suggestion that [the plaintiff] posed an immediate threat to the safety
          of the officers or others. At the point when the officers used force against him,
          Fogarty was kneeling on the steps of the bookstore. He was unarmed and had been
          drumming intermittently and peacefully. Even if his behavior played a role in
          inciting the crowd to remain in the middle of Central Avenue, which is contrary to
          Fogarty's version of events, it remains far from clear that the protesters presented
          any immediate threat to the officers or public safety.

  Fogarty, 523 F.3d at 1160. But even this misses the point: the City has evidenced a policy of

  deploying weapons of substantial force against persons without regard to whether those persons

  posed a threat to anyone’s safety. It has done so against peaceful protesters, against persons

  actively trying to flee the area in order to avoid the City’s tactics, against individuals doing nothing

  but recording the activities of police, and, in one widely reported incident, even against a church

  group engaged in a prayer vigil.12


  12
            Dkt.19-18 at 2-3, manually filed “Video”; see also Karen Campbell, Church members caught in tear gas
  during peaceful vigil amid protests, WTHR.com, June 2, 2020, at https://www.wthr.com/article/news/local/church-
  members-caught-tear-gas-during-peaceful-vigil-amid-protests/531-b5b61d69-62ab-4caf-aa25-775359847658 (last
  visited July 3, 2020).

                                                       [29]
Case 1:20-cv-01660-JMS-DLP Document 21 Filed 07/10/20 Page 30 of 33 PageID #: 193




          And third, the protesters were not actively resisting arrest, for no attempt was made to arrest

  them. A police officer with reason to believe that an individual has committed a criminal offense

  may, of course, issue a citation to that individual or even arrest him or her. If the suspect proceeds

  to resist arrest, increasing degrees of force may prove necessary.            But here, a display of

  overwhelming force has been the City’s first step, not its last. See, e.g., Madison, 2005 WL

  9455670, at *8 (“[W]hile Madison did not immediately follow the officers’ command to put down

  his cell phone, he did not physically resist the officers or attempt to flee.”).

          Ultimately, while Connor supplies the jurisprudential lens through which the plaintiffs’

  excessive-force argument must be analyzed, whether or not the City’s use of force was

  “reasonable” need not be lost in legal niceties: the substantial evidence of police officers’ extreme

  and unnecessary conduct, much of which has been captured on indisputable video recordings, is

  addressed at length above. Another court in this circuit addressed the use of pepper spray against

  a crowd of protesters as follows:

          In the instant case the Connor factors help the plaintiffs. The severity of the crime
          at issue is negligible, being at most trespass. The plaintiffs did not pose an
          immediate threat to the safety of the officers or others. They were unarmed
          protestors exercising their First Amendment rights. Under any version of the facts
          the demonstrators were not actively resisting arrest; they were marching, chanting
          and protesting. The police arrested only one demonstrator, and that was after he
          had been sprayed with pepper spray. The Connor factors highlight the uniqueness
          of the factual context of the instant case. This is not a typical excessive force case
          where the police were struggling with a fleeing felon or a rebellious prisoner.
          Instead, the police were monitoring a peaceful, lawful and constitutionally
          protected demonstration.

  Lamb v. City of Decatur, 947 F. Supp. 1261, 1265 (C.D. Ill. 1996). In a variety of circumstances,

  courts have concluded that the use of chemical irritants, rubber bullets, flash-bang devices, and

  other non-lethal weapons represent excessive force when deployed against peaceful protesters.

  See, e.g., Nelson v. City of Davis, 685 F.3d 867, 878-83 (9th Cir. 2012) (use of pepperball weapon



                                                    [30]
Case 1:20-cv-01660-JMS-DLP Document 21 Filed 07/10/20 Page 31 of 33 PageID #: 194




  in crowd of students); Headwaters Forest Defense v. County of Humboldt, 276 F.3d 1125, 1129-

  30 (9th Cir. 2002) (use of pepper spray against nonviolent protesters who had fastened themselves

  together in a series of demonstrations against the logging industry); Black Lives Matter Seattle-

  King County, 2020 WL 3128299, at *4 (use of chemical weapons and other projectiles against

  demonstrators) (decision on TRO); cf. United States v. Morris, 349 F.3d 1009, 1012 (7th Cir. 2003)

  (“This Court has often emphasized the dangerous nature of flash-bang devices and has cautioned

  that the use of such devices in close proximity to suspects may not be reasonable.”) (citing cases).

         The plaintiffs are likely to prevail on their claim that the City’s actions are violative of the

  Fourth Amendment.

  II.    The other factors for the grant of a preliminary injunction are met here

         1.      Irreparable harm for which there is no adequate remedy at law           The Supreme

  Court has stressed that the violation of the First Amendment, for even “minimal periods of time,”

  is “unquestionably . . . irreparable injury.” Elrod v. Burns, 427 U.S. 347, 373 (1976) (plurality

  opinion). Given this, “money damages are therefore inadequate.” Joelner v. Village of Washington

  Park. Ill., 378 F.3d 613, 620 (7th Cir. 2004) (citation omitted). “[I]njunctions are especially

  appropriate in the context of first amendment violations because of the inadequacy of money

  damages.” National People’s Action v. Village of Wilmette, 914 F.2d 1008, 1013 (7th Cir. 1990)

  (citing Flower Cab Co. v. Petitte, 685 F.2d 192, 195 (7th Cir. 1982)). Although the violence that

  marred the peaceful protests of May 29-May 31 has not been repeated, the City has not disclaimed

  its right to use such violence in the future and the threat of it continues to depress the willingness

  of persons to exercise First Amendment right to this date. The plaintiffs continue to be “chilled”

  regarding their First Amendment rights and the harm to these rights therefore continues unabated.

         Of course, plaintiffs are also faced with continuing violations of their Fourth Amendment



                                                   [31]
Case 1:20-cv-01660-JMS-DLP Document 21 Filed 07/10/20 Page 32 of 33 PageID #: 195




  rights. However, “[c]ourts have . . . held that a plaintiff can demonstrate that a denial of an

  injunction will cause irreparable harm if the claim is based upon a violation of the plaintiff’s

  constitutional rights.” Overstreet v. Lexington-Fayette Urban County Gov’t, 305 F.3d 566, 578

  (6th Cir. 2002); see also, e.g., Cohen v. Coahoma County, Miss., 805 F. Supp. 398, 406 (N.D.

  Miss. 1992) (“It has repeatedly been recognized by the federal courts at all levels that a violation

  of constitutional rights constitutes irreparable harm as a matter of law.”).

         2.      The balance of harms             Without an injunction, the plaintiffs are faced with a

  continuing violation of their constitutional rights and continued exposure to harm. As the Seventh

  Circuit has noted, if the government “is applying [a] policy in a manner that violates [] First

  Amendment rights. . . then [the government’s] claimed harm is no harm at all.” Christian Legal

  Society v. Walker, 453 F.3d 853, 867 (7th Cir. 2006). And, the City cannot claim that it is harmed

  by denying it the ability to violate the constitutional rights of the plaintiffs and protesters. The

  bottom line is that “any harm in limiting Defendant’s use of tear gas [and the other weapons

  previously employed] is outweighed by the irreparable harm that Plaintiffs—engaged in peaceful

  protest—are likely to endure.” Don’t Shoot Portland, 2020 WL 3078329, at *4.

         3.      The public interest       “The vindication of constitutional rights serves the public

  interest.” Planned Parenthood of Indiana & Kentucky, Inc. v. Commissioner, 194 F. Supp. 3d 818,

  836 (S.D. Ind. 2016) (citing Joelner, 378 F.3d at 620; Preston v. Thompson, 589 F.2d 300, 303 n.3

  (7th Cir. 1978)). Thus, the public interest is served by the enforcement of the Constitution and by

  the grant of a preliminary injunction.

         4.      The bond requirement             The issuance of a preliminary injunction will not

  impose any monetary injuries on the City. In the absence of such injuries, no bond should be

  required. See, e.g., Doctor’s Assocs., Inc. v. Stuart, 85 F.3d 975, 985 (2d Cir. 1996). See also, e.g.,



                                                    [32]
Case 1:20-cv-01660-JMS-DLP Document 21 Filed 07/10/20 Page 33 of 33 PageID #: 196




  Black Lives Matter Seattle-King County, 2020 WL 3128299, *6 (“Because this is a non-

  commercial case, the balance of hardships favors Plaintiffs, and there is no realistic likelihood of

  harm to the City of Seattle from enjoining its conduct, the Court waives the security bond

  requirement.”).

  Conclusion

         A preliminary injunction must therefore issue, without bond, to prevent the continuing

  harm caused by the City’s improper and unreasonable use of force against protesters. The City

  must be enjoined from taking any actions designed to interfere with or stop lawful protest activities

  and must be prohibited from utilizing objectively unreasonable force against any protest activity,

  which would include. but not be limited to, preventing the City from utilizing tear gas, pepper-ball

  projectiles, stun grenades, and rubber bullets.



                                                                Kenneth J. Falk
                                                                Gavin M. Rose
                                                                Stevie J. Pactor
                                                                ACLU of Indiana
                                                                1031 E. Washington St.
                                                                Indianapolis, IN 46202
                                                                317/635-4059
                                                                fax: 317/635-4105
                                                                kfalk@aclu-in.org
                                                                grose@aclu-in.org
                                                                spactor@aclu-in.org

                                                                Attorneys for Plaintiffs




                                                    [33]
